      Case 4:19-cv-00138-MW-CAS Document 23 Filed 10/16/19 Page 1 of 7




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

CHARNESIA ALEXANDER,

             Plaintiff,

v.                                           CASE NO. 4:19cv138-MW/CAS

UNITED STATES OF AMERICA,
and PAUL ROLSTON,

          Defendants.
_________________________/

ORDER ON PLAINTIFF’S OBJECTION TO SUBPOENAS DIRECTED BY
   THE UNITED STATES TO NON-PARTIES AND MOTION FOR
     PROTECTIVE ORDER AND/OR TO QUASH SUBPOENAS

      This is an action arising from an alleged sexual battery of an inmate.

Defendant United States (“the United States”) intends to serve subpoenas on two

non-parties, Tallahassee Memorial Hospital (“TMH”) and Refuge House. Plaintiff

objects to the subpoenas and moves to quash the subpoenas pursuant to Federal Rule

of Civil Procedure 45 and/or for a protective order pursuant to Federal Rule of Civil

Procedure 26. ECF No. 17.

      This Court has considered, without hearing, Plaintiff’s objection and motion

for a protective order and/or to quash the subpoenas, ECF No 17, as well as the

United States’ response, ECF No. 20. For the reasons stated below, Plaintiff’s

motion is GRANTED.
      Case 4:19-cv-00138-MW-CAS Document 23 Filed 10/16/19 Page 2 of 7




                                          I

      Plaintiff alleges she was a federal prisoner confined at Federal Correctional

Institution (FCI) Tallahassee in Tallahassee, Florida. ECF No. 1 at ¶ 1. Plaintiff

further alleges that on September 27, 2016, she was sexually battered by Paul

Rolston, a physician’s assistant employed by FCI Tallahassee. ECF No. 1 at ¶¶ 3–8.

Plaintiff asserts a Bivens claim against Defendant Rolston for a violation of

Plaintiff’s Eighth Amendment rights and asserts claims under the Federal Tort

Claims Act against the United States. See ECF No. 1. Plaintiff alleges she has

“suffered physical trauma and invasion of her person, suffered and continues to

suffer great emotional harm, anguish, insecurity, self-revulsion, damage to her self-

esteem and self-worth, shame and humiliation” as a result of the alleged wrongful

acts of the United States. ECF No. 1 at ¶¶ 31, 35.

      The United States now seeks “all medical, billing, claim information, and

insurance records relating to” Plaintiff from TMH and Refuge House. See ECF Nos.

17-1, 17-2. Plaintiff’s objection and argument is, in short, that Plaintiff’s medical

records are either about emotional distress (in which case they are privileged) or

about medical issues not related to Plaintiff’s emotional distress (in which case they

are irrelevant and trigger privacy concerns). See ECF No. 17 at 3.




                                          2
      Case 4:19-cv-00138-MW-CAS Document 23 Filed 10/16/19 Page 3 of 7




                               Refuge House Records

      This Court will first address the United States’ subpoena of Plaintiff’s medical

records from Refuge House. The parties have not explained Refuge House’s

connection to this case. Based on this Court’s independent research, it appears as

though Refuge House is an organization that provides, inter alia, services and

support to victims of sexual assault. See REFUGE HOUSE, https://refugehouse.com/

(last visited October 16, 2019). This Court is otherwise left to speculate as to why

the United States has subpoenaed Refuge House. The United States has made no

demonstration that Refuge House is relevant to the parties’ claims or defenses, and

this Court declines to authorize unfettered access to Plaintiff’s medical records

without some showing that the requested medical records are relevant.

      Accordingly, Plaintiff’s motion is GRANTED to the extent it seeks a

protective order forbidding discovery of Plaintiff’s medical records from Refuge

House. The United States may file a motion for reconsideration of this order if it can

demonstrate why Plaintiff’s medical records from Refuge House fall within the

scope of discovery as defined in Federal Rule of Civil Procedure 26(b)(1).

                      Tallahassee Memorial Hospital Records

      Plaintiff represents that “at this point, it is unclear whether the TMH records

include mental health records.” ECF No. 17 at 12. However, Plaintiff explains that

physicians in Florida often treat psychological illnesses and that the TMH records

                                          3
      Case 4:19-cv-00138-MW-CAS Document 23 Filed 10/16/19 Page 4 of 7




may therefore contain at least some entries covered by the psychotherapist-patient

privilege. See ECF No. 17 at 12–13. Plaintiff argues that she has not waived the

psychotherapist-patient privilege because she has not put her mental condition in

controversy. See ECF No. 17 at 6 (“Plaintiff is seeking only ‘garden-variety’

emotional distress damages in this case. . . . [T]he Plaintiff in this case is not one

those [plaintiffs] who suffered extreme and disabling mental damage.”).

      The United States argues that Plaintiff has put her mental condition in

controversy by alleging that she “has suffered and continues to suffer great

emotional harm, anguish, insecurity, self-revulsion, damage to her self-esteem and

self-worth, shame, and humiliation.” ECF No. 20 at 9. The United States also argues

that Plaintiff has put her physical condition at issue by alleging she has suffered

“physical trauma.”

      This Court will first address the United States’ argument that it is entitled to

Plaintiff’s medical records from TMH because Plaintiff has alleged she suffered

“physical trauma.” Plaintiff’s claims arise from an alleged sexual battery. This Court

interprets Plaintiff’s allegation of “physical trauma and invasion of her person” to

be a general allegation that she was sexually battered by Defendant Rolston. Absent

some reason to believe that Plaintiff’s medical records would demonstrate she was

not sexually battered by Defendant Rolston, this Court finds that Plaintiff has not




                                          4
      Case 4:19-cv-00138-MW-CAS Document 23 Filed 10/16/19 Page 5 of 7




put her physical condition in controversy such that the United States is entitled to

examine Plaintiff’s medical records.

      This Court will next address the United States’ argument that it is entitled to

examine    Plaintiff’s   medical    records because       Plaintiff has     waived    the

psychotherapist-patient privilege by putting her mental condition in controversy. As

this Court has explained, “[w]hat’s discoverable depends on what’s claimed.”

Cameron v. Supermedia, LLC, No. 4:15cv315, 2016 WL 1572952, at *3 (N.D. Fla.

Apr. 19, 2016). “The critical inquiry is the nature and severity of the claimed

emotional harm.” Id. (quoting Flowers v. Owens, 274 F.R.D. 218 (N.D. Ill. 2011).

While “[a] defendant is entitled to production of medical records that have a logical

connection to the plaintiff’s claims of injury,” a defendant “is not automatically

entitled to full disclosure of all plaintiff’s medical records and unrestricted as to time

or circumstance simply because some level of emotional distress is claimed.” Id.

(internal quotations and citations omitted).

      “[T]o place a party’s mental condition in controversy the party must allege a

specific mental or psychiatric disorder or intend to offer expert testimony to support

their claim of emotional distress.” Ortiz-Carballo v. Ellspermann, No. 5:08-cv-165,

2009 WL 961131, at *2 (M.D. Fla. Apr. 7, 2009). On the other hand, when a plaintiff

“only claim[s] the harm of negative emotions that she experienced essentially as the

intrinsic result of the defendant’s alleged conduct . . . . medical records concerning

                                            5
      Case 4:19-cv-00138-MW-CAS Document 23 Filed 10/16/19 Page 6 of 7




other potential causes for emotional distress have only marginal relevance, if any, to

the issue of damages.” Cameron, 2016 WL 1572952, at *4 (internal quotations and

citations omitted).

      Here, Plaintiff has expressly limited her claim for emotional distress to the

emotional harm intrinsic to the alleged sexual battery. See ECF No. 17 at 6.

Therefore, Plaintiff’s mental condition is not in controversy, and an inquiry into this

realm of her privacy is irrelevant.

      Importantly, this conclusion necessarily cuts both ways. Plaintiff will be

precluded at trial from introducing the fact or details of her treatment; she may not

offer evidence through any witness about symptoms or conditions that she suffered,

and she will not be permitted to offer any evidence regarding a medical or

psychological diagnosis. Accord Cameron, 2016 WL 1572952, at *6. In this way,

the United States will not be sandbagged at trial or other stages of the litigation with

alleged medical or emotional/mental damages which cannot be adequately probed

through a medical records assessment.

      For these reasons, Plaintiff’s motion is GRANTED to the extent it seeks a

protective order forbidding discovery of Plaintiff’s medical records from TMH.

                                               II

      Plaintiff seeks attorneys’ fees and costs incurred in filing the motion. ECF No.

17 at 16. Federal Rule of Civil Procedure 37 permits such an award if a motion is

                                           6
      Case 4:19-cv-00138-MW-CAS Document 23 Filed 10/16/19 Page 7 of 7




granted, unless “the opposing party’s nondisclosure, response, or objection was

substantially justified” or “other circumstances make an award of expenses unjust.”

FED. R. CIV. P. 37(5)(A); see also FED. R. CIV. P. 26(c)(3) (“Rule 37(a)(5) applies to

the award of expenses.”). “A position is ‘substantially justified’ if it results from a

‘genuine dispute, or if reasonable people could differ as to the appropriateness of the

contested action.’ ” Se. Asset Recovery Fund GA-4, LLC v. Windolf, 5:13cv222, 2016

WL 7655801, at *1 (N.D. Fla. Apr. 21, 2016) (quoting Pierce v. Underwood, 487

U.S. 552 (1988)).

      This Court finds that the parties’ dispute over the subpoenas that necessitated

Plaintiff’s motion was “substantially justified.” Accordingly, Plaintiff’s request to

award expenses is DENIED.

                                              III

      For these reasons, Plaintiff’s motion for protective order and/or to quash

subpoenas, ECF No. 17, is GRANTED.

      SO ORDERED on October 16, 2019.

                                        s/Mark E. Walker
                                        Chief United States District Judge




                                          7
